UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6966


FELICIA R. GLASS,

                     Plaintiff - Appellant,

              v.

CLAUDETTE HANKERSON,

                     Defendant - Appellee,

              and

NCCIW; MS. ALSOP; JIHAN BROWN; MR. RUSSO,

                     Defendants.


Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Terrence W. Boyle, District Judge. (5:17-ct-03127-BO)


Submitted: May 26, 2021                                            Decided: June 3, 2021


Before MOTZ, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Felicia R. Glass, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Felicia R. Glass appeals the district court’s order granting Defendant Hankerson’s

motion for summary judgment and dismissing Glass’ 42 U.S.C. § 1983 action for failure

to exhaust administrative remedies. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Glass v.

Hankerson, No. 5:17-ct-03127-BO (E.D.N.C. May 7, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2